DETAILED ACTION
This office action is in response to the correspondence filed on 08/27/2019. This application is a continuation-in-part of 16/466,203, filed 06/03/2019 (371 of PCT/US2019/030811 filed 05/06/2019). Claims 21-40 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application repeats a substantial portion of prior Application No. 16/466,203, filed 06/03/2019 (371 of PCT/US2019/030811 filed 05/06/2019), and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marano et al. (US Pub No. 2012/0030187 A1, referred to as Marano).
	Regarding claims 21 and 33, taking claim 21 as exemplary, Marano anticipates,
	21. (New) A system of secure communication with mobile applications, comprising:
a data processing system comprising at least one processor and memory; (Marano: [0019].)
an interface executed by the data processing system to receive a request from a data exchange component executed by a client computing device; (Marano: Fig. 1; [0059]; security server 4 (data processing system) may include a document retrieval module including a user interface to which user computers 8 (client computing device) may send a document request. [0019]; software modules programmed with the instructions to perform the operations described.)
a data value generator component executed by the data processing system to communicate, responsive to the request from the client computing device, (Marano: Fig. 1; [0059]; security server 4 (data processing system) may include a document retrieval module (data value generator component) receives the document request.) with the data exchange component executed by the client computing device; (Marano: Fig. 1; [0059]; document request by user computers 8. [0019]; software modules programmed with the instructions to perform the operations described.)
the data value generator component to determine, based on communication with the data exchange component, a data value corresponding to the request; and (Marano: Fig. 1; [0031-0033]; 
the data processing system to transmit, to a viewer component executed by the client computing device, the data value to cause the viewer component to provide, via a secure communication channel, (Marano: [0036]; security server 4 may coordinate encryption of the provided content or document prior to providing content to a user.) the data value to an overlay component to cause the client computing device to execute an action with the data value. (Marano: Fig. 1; [0035]; the document is downloaded/sent to the individual user computer 8 and the user can view and modify the document. [0019]; software modules programmed with the instructions to perform the operations described.) 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 22-25, 28, 34-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Marano, in view of Jhawar et al. (US Pub No. 2018/0181264 A1, referred to as Jhawar).
Regarding claims 22 and 34, taking claim 22 as exemplary, Marano discloses,
22. (New) The system of claim 21, comprising the data processing system to:
Marano does not explicitly disclose, however Jhawar teaches,
receive, from the viewer component, an indication of a tag in an electronic document executed by the viewer component; and (Jhawar: [0024]; document having digital tags.)
determine the data value based on the tag. (Jhawar: [0024]; present the desired content to a user, by receiving commands selecting a digital tag and presenting the content or portions of content associated with that digital tag.) 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings Jhawar of into the teachings of Marano with a motivation to easily and efficiently navigate to specific views of content or portions of content by using digital tags associated with content to navigate through the content, and to allow audio input/output (Jhawar: [0004]).


Regarding claims 23 and 35, taking claim 23 as exemplary, Marano discloses,
23. (New) The system of claim 21, comprising the data processing system to:
Marano discloses,
transmit the data value to the viewer component to cause the viewer component to: (Marano: Fig. 1; [0035]; the document is downloaded/sent to the individual user computer 8 and the user can view and modify the document.) 
… via the secure communication channel (Marano: [0036]; security server 4 may coordinate encryption of the provided content or document prior to providing content to a user.)
Marano does not explicitly disclose, however Jhawar teaches,
generate a prompt comprising the data value; (Jhawar: [0024]; content is presented to a user and user can choose a command (prompt).)
receive, responsive to the prompt, input from the client computing device;
and (Jhawar: [0024]; receive a command from a user.)
provide, …and responsive to the input, the data value to the overlay component to cause the client computing device to execute the action with the data value. (Jhawar: [0024]; a particular digital tag may allow a user to open a document associated with it or it may allow a user to navigate to a specific page within a document, etc.)
The same motivation that was utilized for combining Marano and Jhawar as set forth in claim 22 is equally applicable to claim 23.


Regarding claims 24 and 36, taking claim 24 as exemplary, Marano discloses,
24. (New) The system of claim 21, comprising the data processing system to:
Marano discloses,
…determine to request additional data to perform the action responsive to the request; and (Marano: [0031]; a user can request multiple documents.)
communicate, responsive to the determination to request the additional data, with the data exchange component executed by the client computing device to obtain the additional data. (Marano: [0035]; the document is downloaded/sent to the individual user computer 8.)
Marano does not explicitly disclose, however Jhawar teaches,
receive data packets comprising an input audio signal detected by a microphone of the client computing device; (Jhawar: [0020]; audio input/output module associated with the wearable device.)
identify the request based on the data packets;  (Jhawar: [0024]; a voice command from a user.)
The same motivation that was utilized for combining Marano and Jhawar as set forth in claim 22 is equally applicable to claim 24.


Regarding claims 25 and 37, taking claim 25 as exemplary, Marano discloses,
25. (New) The system of claim 21, comprising the data processing system to:
Marano does not explicitly disclose, however Jhawar teaches,
cause invocation of the overlay component on the client computing device, the overlay component to access an application executed by the client computing device to retrieve data from the application; (Jhawar: [0024]; wearable device has an application to display digital tags and receive command.)
receive, from the client computing device, information retrieved from the application by the overlay component; and (Jhawar: [0024]; user select a digital tag.)
determine the data value based on the information received from the overlay component. (Jhawar: [0024]; present the content or portions of content associated with that digital tag.)



Regarding claims 28 and 40, taking claim 28 as exemplary, Marano discloses,
28. (New) The system of claim 21, comprising the data processing system to:
Marano discloses,
…from an account (Marano: [0056-0057]; a user can have different document security level access base on their account profile.)
Marano does not explicitly disclose, however Jhawar teaches,
receive, from the viewer component, an indication of a tag; (Jhawar: [0024]; document having digital tags.)
retrieve, responsive to the tag, the data value… associated with the client computing device stored on the data processing system; and (Jhawar: [0024]; retrieve and present the desired content to a user, by receiving commands selecting a digital tag and presenting the content or portions of content associated with that digital tag.)
provide, to the viewer component, the data value. (Jhawar: [0024]; present the desired content to a user, by receiving commands selecting a digital tag and presenting the content or portions of content associated with that digital tag.)
The same motivation that was utilized for combining Marano and Jhawar as set forth in claim 22 is equally applicable to claim 28.


Allowable Subject Matter
Claims 26-27, 29-32, and 38-39 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Although prior arts Marano and Jhawar above disclose all the limitations of the prior claims (see rejections above), none of the prior arts of record alone or in combination discloses selecting and generating a command with an identifier of the application with the information request in the data processing system with the client computing device as described in the claims. It also does not disclose determining that the client computing device is locked or unlocked, launch the application or enter a hidden mode to launch the application and access the information without a render of a graphical user interface of the application for display on the client computing device.
At the effective filing date of the application, the above limitations would not have been obvious over the prior arts of record. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed references disclose relevant inventions of secure content request and content delivery.
Crocker; Steven Toye et al. (US 7930756 B1) 
Danziger; Joshua et al. (US 20180232394 A1) 
Marshall; Bradley E. et al. (US 8904009 B1) 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571)272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KA SHAN CHOY/Examiner, Art Unit 2435   

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435